ORDER
PER CURIAM:
This court has now received an answer from the California Supreme Court to the question certified to that court. See Retired Employees Assoc, of Orange County v. County of Orange, 52 Cal.4th 1171, 134 Cal.Rptr.3d 779, 266 P.3d 287 (2011). We remand this case to the district court for further proceedings consistent with the answer provided by the California Supreme Court.
In light of the nature of the dispute in this case, and in light of the delay that has already taken place, we encourage the district court to act promptly. In the event of another appeal, this panel will retain jurisdiction and will give scheduling priority to the appeal.
So ordered.
REMANDED.